Title: From George Washington to the Virginia Field Officers, 19 May 1779
From: Washington, George
To: Virginia Field Officers



Gentlemen
Head Qrs [Middlebrook] May 19: 1779

I have received Your report on the claims of John Allison and John Lee Esquires to the Lieutenant Colonelcy in the first Virginia State Regiment, and am exceedingly sorry the Board have been so concise in their proceedings. I must request that they will not only state their opinion of the parties rights, which they have done; but that they will give a summary, of the grounds on which they founded their claims. I mean to transmit the proceedings to the Governor & Council who must ultimately decide on the case, and therefore wish them to be more full than they are—and also that all the Members of the Court sign them; and that they may be returned as soon as possible, as I would willingly forward them by next post, if no Opportunity offers before. I am Gentn with great esteem Yr Most Obet sert
G.W.
 